Citation Nr: 1023134	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased evaluation for coronary artery 
disease, status post myocardial infarction, currently 10 
percent disabling.  

2.	Entitlement to service connection for diabetes mellitus, 
type II.  

3.	Entitlement to service connection for pancreatitis.  

4.	Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under 38 
C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977 
and from February 2003 to August 2004.  The Veteran also has 
other periods of active duty during his service in the 
reserves.  The Veteran also served in Iraq in 2003 and 
received the Gulf War on Terrorism (GWOT) Service Medal, and 
GWOT expeditionary medal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In May 2006, the RO granted service 
connection for coronary artery disease and assigned a 100 
percent evaluation effective January 8, 2005.  A 
noncompensable evaluation was assigned from May 10, 2005.  In 
June 2007, the RO increased the evaluation to 10 percent, 
effective May 1, 2005.  


FINDINGS OF FACT

1.	Coronary artery disease, status post myocardial 
infarction, is manifested by METs between 2 and 12.9, dyspnea 
and fatigue with moderate exertion and required continuous 
medication; but without angina, dizziness, syncope, 
hypertrophy, dilatation, episodes of congestive heart failure 
or ventricular dysfunction 

2.	The competent evidence of record shows that diabetes 
mellitus, type II manifested in service and does not 
preponderate against the Veteran's claim that diabetes did 
not exist prior to service.  

3.	The competent evidence of record shows that pancreatitis 
manifested in service and does not preponderate against the 
Veteran's claim that pancreatitis did not exist prior to 
service.  

4.	Throughout the applicable period, the Veteran had 
compensable service-connected coronary artery disease.


CONCLUSIONS OF LAW

1.	The criteria for an increased rating in excess of 10 
percent for coronary artery disease, status post myocardial 
infarction, were not approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic 
Code 7005-7006 (2009).

2.	Diabetes mellitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.	Pancreatitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.	The criteria for a compensable evaluation based on 
multiple noncompensable service-connected disabilities are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the issues of service connection for diabetes 
mellitus and pancreatitis, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

With respect to the appellant's claim for compensation under 
38 C.F.R. § 3.324 VCAA notice is not found to be required.  
Indeed, such claim cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

Regarding the remaining increased rating issue, the Veteran 
was sent VCAA letters in November 2003 and April 2005 that 
addressed the notice elements and were sent prior to the 
initial AOJ decisions in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  A letter in March 2006 also included the notice 
provision pertaining to how VA assigns disability ratings and 
effective dates as set forth in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In a Memorandum dated in April 2006, the RO made a formal 
finding that the service treatment records related to the 
period of service from 1973 to 1977.  In October 2003, the 
Veteran submitted copies of service treatment records dating 
between 1973 and 2004.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board also recognizes that VA has a heightened obligation 
to search for alternate medical records when service 
treatment records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service treatment records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  

The record reflects that the RO made several requests to the 
Personnel Information Exchange System (PIES), the Reserve 
Unit, the Veteran and the Records Management Center to obtain 
the Veteran's service treatment records.  The RO concluded 
that that the Veteran's service records were unavailable and 
the Veteran was notified that such records were unavailable.  
The Board notes that some of the service treatment records 
were obtained from the Veteran and there was evidence of 
written efforts in the file for the remaining records but all 
efforts had been exhausted and further attempts were futile.  
See 38 U.S.C.A. § 5103A (b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009).

Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in May 2005, December 2005 and May 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, an 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In this case, the Veteran's coronary artery disease is rated 
as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7005-7006.  See 38 C.F.R. § 4.27 (2008) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned, the 
additional code is shown after the hyphen).

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2 (2009). 

Diagnostic Code 7005 provides ratings for arteriosclerotic 
heart disease (coronary artery disease), and requires 
documented coronary artery disease and Diagnostic Code 7006 
provides ratings for myocardial infarction.  During and for 
three months following myocardial infarction that is 
documented by laboratory tests, a 100 percent rating is 
assigned.  Thereafter, both Diagnostic Codes provide that a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; when continuous medication is required, is rated 10 
percent disabling.  Arteriosclerotic heart disease resulting 
in workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Arteriosclerotic heart disease resulting 
in more than one episode of acute congestive heart failure  
in the past year, or; workload of greater than 3 METs  but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left  ventricular dysfunction with 
an ejection fraction  of 30 to 50 percent, is rated 60 
percent disabling.  Arteriosclerotic heart disease resulting 
in chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is rated 100 percent 
disabling.  38 C.F.R. § 4.104.  

Here, in a May 2005 VA Compensation and Pension Examination, 
the examiner considered the Veteran's history of myocardial 
infarction and coronary angiography with stenting.  At the 
time of the examination, he did not have cardiac symptoms, 
angina, dyspnea, fatigue, dizziness, or syncope.  The only 
cardiac event was in January 2005.  The examiner noted that 
there was no heart failure, no rheumatic heart disease and no 
cardiac surgery.  The Veteran reported that he could walk 
approximately 1 mile slowly, which indicated a METS level of 
2-2 1/2, estimated.  A treadmill test could not be performed 
as it was within 6 months of the myocardial infarction.  The 
impression was coronary artery disease at least as likely as 
not service connected.  

In a June 2005 private medical examination, the Veteran 
underwent an exercise stress test.  The testing revealed a 
clinical response and stress ECG response as nonischemic.  
The function capacity was superior with a 12.9 MET peak 
exercise capacity.  The nuclear perfusion imaging and left 
ventricular ejection fraction were normal.  

In a December 2005 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and medical records.  
The examiner considered the Veteran's history of myocardial 
infarction in January 2005.  He underwent coronary 
angiography with stenting of the circumflex artery.  The 
examiner noted that there was minimal cardiac damage with the 
myocardial infarction.  Exercise stress tests showed normal 
exercise capacity and no evidence of ischemia.  The left 
ventricular systolic function was normal with an ejection 
fraction of 60 percent.  

In a December 2005 x-ray, the heart was not enlarged, the 
lungs were without acute infiltrates, vascular congestion or 
pleural fluid.  There was an old healed right 8th rib 
fracture.  

In a VA Compensation and Pension Examination in May 2007, the 
examiner reviewed the claims file and medical records.  The 
examiner noted that an angiogram and coronary stenting was 
performed in January 2005.  The examiner noted that 
continuous medication was required; there was daily fatigue 
and dyspnea on moderate exertion.  There was no history of 
syncope, angina or dizziness.  The Veteran was able to walk 
up a flight of steps without difficulty, but had shortness of 
breath with two flights.  METs test and left ventricular 
dysfunction testing was unable to be performed.  The examiner 
indicated that he thought the Veteran was able to perform at 
least 5-6 METs based on his history.  Upon physical 
examination, the examiner found no acute distress.  The 
Veteran appeared well and ambulated with ease.  Heart size 
was normal, rhythm was regular, and pulmonary findings were 
normal.  The examiner concluded that there were no 
significant effects on general occupation.  There was mild 
effect on chores, shopping, exercise, sports, and recreation; 
no effect on travel, feeding, bathing, dressing or toileting.  

Based on the foregoing, the Board finds that a 10 percent 
evaluation is appropriate.  The evidence of record shows that 
the METs determinations were varied.  In May 2005 they were 
estimated at 2-2.5, in June 2005 they were 12.9 and May 2007 
they were 5-6.  Of note, however, are the minimal cardiac 
symptoms including dyspnea, fatigue, angina, dizziness, or 
syncope.  In May 2007, there was fatigue and dyspnea with 
moderate exertion; otherwise, the examinations show that the 
Veteran's cardiac symptoms were essentially normal.  The 
Board acknowledges that continuous medication was required, 
which is consistent with a 10 percent evaluation.  The 
evidence of record did not show evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray as is required for a 30 percent 
evaluation.  Further, the evidence does not show congestive 
heart failure or left ventricular dysfunction that would 
warrant a 60 or 100 percent evaluation.  Therefore, the Board 
finds that the Veteran's disability more closely approximates 
a 10 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005-7006.  

Further, as the evidence of record shows that the cardiac 
symptoms were consistent during the pendency of this appeal, 
staged ratings are not applicable.  The Board considered the 
most severe manifestations of the coronary artery disease and 
a staged rating would not provide any benefit to the Veteran.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The May 2007 
VA examiner found that the cardiac disability had no 
significant effects on the Veteran's general occupation.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2009) is not warranted. 



SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra. 



Diabetes Mellitus

As previously noted, the Veteran began his second period of 
active service in February 2003.  In the service treatment 
records, the Veteran was diagnosed with diabetes mellitus in 
May 2003.  A Medical Evaluation Board report in July 2003 
also shows a diagnosis of diabetes mellitus.  

An October 2003 Line of Duty (LOD) Determination concluded 
that diabetes mellitus was incurred in the line of duty.  The 
narrative indicated that shortly after the Veteran returned 
from Iraq, he reported to the emergency room with sharp pain 
in his back and side.  Blood tests revealed diabetes 
mellitus.  The determination indicated that there was no 
evidence to suggest that the Veteran did any thing out of the 
ordinary that would have facilitated the occurrence of 
diabetes and there as no medical evidence that diabetes 
existed prior to his activation.  

In an April 2004 letter from a Professor of Medicine, the 
physician concluded that the Veteran did not have diabetes.  
The Veteran was borderline or pre-diabetic.  Considering the 
family history, dyslipidemia and mild to moderate abdominal 
obesity, the professor found that the Veteran could be 
labeled as having the metabolic syndrome which is a potential 
precursor to diabetes.  

In a July 2004 LOD determination, the Directorate of 
Personnel found that diabetes mellitus existed prior to 
service and the LOD was not applicable.  The decision 
followed a January 2004 memorandum indicating that at the 
time that diabetes mellitus was diagnosed, the Veteran was 
only on active duty for a short period of time and that the 
disease could not have formed in that time period.  The 
memorandum also indicated that there was no medical evidence 
that military service aggravated the pre-existing condition. 

In a May 2005 VA Compensation and Pension Examination, the 
examiner noted that the onset of diabetes mellitus was in 
2003 at age 48 while on active duty.  After physical 
examination, the Veteran was diagnosed with diabetes mellitus 
type II at least as likely as not service connected.  In a 
May 2005 VA General Medical Examination, the Veteran was 
diagnosed with diabetes mellitus type II as least as likely 
as not service connected.  

In this case, the Board finds that service connection for 
diabetes mellitus is warranted.  The preponderance of the 
medical evidence supports the diagnosis of diabetes mellitus.  
The Board acknowledges that the LOD determinations are 
conflicting and ultimately found that diabetes existed prior 
to service.  However, diabetes ultimately manifested and was 
first diagnosed and treated during active service in May 
2003.  Further, there is a current diagnosis of diabetes 
mellitus, which was confirmed by the VA examiners that is as 
likely as not service connected.  As the evidence of record 
shows that diabetes manifested in active service and there is 
a current disability, service connection is warranted.  The 
Board finds that the evidence of record does not preponderate 
against the Veteran's claim and service connection for 
diabetes mellitus is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Pancreatitis

The service records show that the Veteran has a history of 
gall stone pancreatitis in 1996.  The Veteran underwent a 
cholecystectomy.  The service treatment records show that the 
Veteran was hospitalized on June 15, 1996 after experiencing 
chest and abdominal pain.  He was diagnosed with gall stones.  
He had post-surgery pancreatitis.  A July 1996 LOD 
determination found that the illness existed prior to 
service.  

In a June 2003 CT of the Veteran's abdomen, there were 
decreased areas of enhancement noted within the right kidney, 
consistent with nephritis.  There were small cysts within the 
tail of the pancreas, most of which were benign and appeared 
relatively unchanged.  A follow-up in six months was 
suggested.  In November 2003, a CT of the Veteran's abdomen 
revealed pancreatic lesions.  In August 2004, and in other 
subsequent periodic CT scans of the abdomen, the Veteran had 
cystic pancreatic lesions.  

In a May 2005 VA General Medical Examination, the Veteran was 
diagnosed with status post pancreatitis secondary to ERCP 
(endoscopic retrograde cholangiopancreatography) induced 
currently asymptomatic as least as likely as not service 
connected.  

In a May 2005 VA Pancreatic Examination, the examiner noted 
that in 1996, the Veteran had acute cholecystitis.  He has an 
ERCP, which resulted in acute pancreatitis.  The examiner 
found that the acute pancreatitis resolved.  The Veteran had 
laparoscopic cholecystemectomy and a CT scan of the abdomen 
and workup for his urinary tract disease and was found to 
have a small pseudocyst in his pancreas which was most likely 
secondary to his previous pancreatitis and is no longer 
symptomatic.  There was no steatorrhea, malabsorption, 
abdominal pain or subsequent episodes of pancreatitis since 
1996.  There was no diarrhea or weight loss.  He did not have 
any pancreatic surgery.  The impression was status post acute 
pancreatitis induced by ERCP and now asymptomatic, at least 
as likely as not service connected.  

The Board finds that service connection for pancreatitis is 
warranted.  Although the LOD determination found that the 
disability existed prior to service, the point credit summary 
shows that from June 15 to June 16, 1996, the Veteran was on 
active duty for training.  "Active service," a prerequisite 
to service connection, has been defined to mean "active 
military, naval, or air service." 38 U.S.C.A. § 101(2), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2009).  The term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
Id. 

In this case, the Veteran had pancreatitis in service.  
Further, there is a current diagnosis of cystic pancreatic 
lesions and status post pancreatitis secondary to ERCP.  The 
May 2005 examiner specifically found a small pseudocyst in 
his pancreas which was most likely secondary to his previous 
pancreatitis.  As the evidence of record shows that 
pancreatitis manifested in active service and there is a 
current disability that was caused by the manifestation of 
pancreatitis in service, service connection is warranted.  
Albeit asymptomatic, the Veteran has a current diagnosis of 
pancreatitis.  Therefore, the Board finds that the evidence 
of record does not preponderate against the Veteran's claim 
and service connection is warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

38 C.F.R. § 3.324

When a veteran suffers from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2009).

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

Here, the Veteran is currently service connected for coronary 
artery disease, status post myocardial infarction which is 
currently rated as 10 percent disabling.  A rating under 38 
C.F.R. § 3.324 cannot be combined with any other rating.  
Therefore, a 10 percent rating under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities is 
precluded as a matter of law.  Indeed, based upon the facts 
as discussed herein, the Veteran's claim for a compensable 
evaluation for multiple noncompensable service-connected 
disabilities, pursuant to 38 C.F.R. § 3.324, must be denied 
as it is legally insufficient.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the basis of 
a lack of legal merit or a lack of entitlement under the 
law).  As such, the Board will dismiss this claim.  

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased evaluation for coronary artery 
disease, status post myocardial infarction, currently 10 
percent disabling is denied.  

Service connection for diabetes mellitus, type II is granted.  

Service connection for pancreatitis is granted.  

Entitlement to a 10 percent rating for multiple 
noncompensable service connected disabilities is under 
38 C.F.R. § 3.324 is dismissed.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


